Citation Nr: 1328517	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  94-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
other than conjunctivitis with loss of vision, to include as 
secondary to service-connected pulmonary tuberculosis.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for irritable bowel 
syndrome, to include as a medically unexplained chronic 
multisymptom illness.

5.  Entitlement to service connection for ischemic heart 
disease and hypertensive cardiovascular disease with angina, 
to include as secondary to service-connected mitral valve 
prolapse.

6.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to ischemic heart disease and 
hypertensive cardiovascular disease with angina.
7.  Entitlement to service connection for Bell's palsy with 
facial numbness.

8.  Entitlement to service connection for dengue hemorrhagic 
fever.

9.  Entitlement to service connection for erectile 
dysfunction to include as secondary to service-connected 
prostatis.

10.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

11.  Entitlement to an increased rating for mitral valve 
prolapse, currently rated as 10 percent disabling.

12.  Entitlement to an increased rating for keratosis 
pilaris/folliculitis, currently rated as 30 percent 
disabling.

13.  Entitlement to an increased rating for tinea pedis, 
currently rated as 10 percent disabling.

14.  Entitlement to a compensable rating for chondromalacia 
of the knees.

15.  Entitlement to a compensable rating for hemorrhoids 
prior to January 15, 2012. 

16.  Entitlement to a rating in excess of 20 percent for 
hemorrhoids since January 15, 2012.

17.  Entitlement to a compensable rating for lipomas of the 
abdomen, chest, and back, status post excision.

18.  Entitlement to a total disability rating by reason of 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to September 
1991.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from multiple RO rating decisions.

The Veteran provided testimony at a personal hearing held at 
the San Diego, RO before a Hearing Officer in January 1994.  
A transcript of the hearing has been associated with the 
record.

In March 2003, the Board denied entitlement to an initial 
evaluation in excess of 10 percent for conjunctivitis.  In 
January 2004 the parties, appellant and appellee, moved the 
United States Court of Appeals for Veterans Claims (Court) 
to vacate and remand the Board's March 2003 decision.

In January 2004 the Court entered an Order vacating the 
March 27, 2003 decision and remanding it to the Board for 
further action consistent with its Order.  In September 
2004, the Board remanded the claim to the RO for additional 
development to include a VA examination of the Veteran.  The 
Board again denied this claim in an August 2006 decision.

This appeal involves numerous issues arising from different 
rating decisions of the RO as far back as 1991.  After 
multiple Board remands, the Board denied 26 claims in an 
August 2008 decision.  In a February 2010 Memorandum 
Decision, the Court vacated the Board's decision on each 
claim and remanded them to the Board.

In March 2011, the Board remanded the matter for development 
in accordance with the directives of the Court's February 
2010 Memorandum Decision.  

The Board notes that the issues captioned above differ from 
those before the Board in March 2011.  Given the complexity 
of this matter, the Board finds it would be helpful to 
explain these differences.  Subsequent to the March 2011 
remand, a number of claims were granted by the RO in an 
April 2012 rating decision.  As such, the claims are no 
longer in appellate status and will not be addressed below.  
See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 
Taking the issues in chronological order from the title page 
of the Board's March 2011 decision, these claims include: 
issues #1 (service connection for a low back disability), #2 
(service connection for a sprained left ankle), # 6 ( 
service connection for a chronic lung disorder manifested by 
positive protein derivative (PPD) or tine test), # 8 
(service connection for prostatitis), # 9 (service 
connection for rheumatoid arthritis), # 10 (service 
connection for osteoarthritis, degenerative and post-
traumatic), # 11 (service connection for bronchopneumonia), 
# 12 (service connection for peptic ulcer disease), # 15 
(service connection for acute pyelonephritis), and # 16 
(service connection for a liver condition).

The issues captioned above also differ slightly from those 
listed on the most recent supplemental statement of the case 
(SSOC) of April 2012, and from those most recently 
enumerated by the Veteran's attorney in a June 2013 brief.

The issue involving an increased rating for hemorrhoids is 
not listed on the April 2012 SSOC.  In an April 2012 rating 
decision, in an April 2012 rating decision, the evaluation 
assigned to the Veteran's hemorrhoids was increased to 20 
percent, effective January 15, 2012.  As this rating is less 
than the maximum benefit available for the period of time 
prior to January 15, 2012, the issue remains on appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The claim has been 
recharacterized as shown on the title page, to depict the 
staged rating assigned.
The SSOC also does not include a claim for entitlement to 
service connection for IBS.  In the Board's March 2011 
remand, a claim for entitlement to service connection for a 
gastrointestinal disorder manifested by indigestion or 
gastritis (Issue # 7) was included in the appeal.  In the 
RO's April 2012 rating decision, service connection was 
granted for "peptic ulcer disease and gastritis."  While 
this would appear to be a grant of the benefit sought, the 
Veteran's attorney has continued to present argument for 
entitlement to service connection for a gastrointestinal 
disorder, specifically, IBS.  See June 2013 Brief.  As such, 
the claim remains in appellate status.  

Finally, the SSOC does not contain the claim for a TDIU.  
The Veteran's attorney has requested a TDIU due to the 
service-connected disabilities for which higher ratings are 
sought.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In 
Rice, the Court of Appeals for Veterans Claims (Court) held 
that a claim for TDIU, either expressly raised by the 
Veteran or reasonably raised by the record, involves an 
attempt to obtain an appropriate rating for a disability and 
is part of the claim for an increased rating.   As such, the 
Board has characterized the appeal as encompassing a claim 
for a TDIU.

Additionally, in the Veteran's attorney's June 2013 brief, 
the attorney did not address the claim for hemorrhoids as an 
issue on appeal.  For the reasons described above however, 
and as the claim was not withdrawn, it remains in appellate 
status.  The attorney combined the increased rating claims 
for keratosis and tinea pedis into one issue (#12 on Brief), 
which accounts for a difference in the total number of 
claims enumerated as being on appeal.  The Veteran's 
attorney also presented argument on the following claim not 
depicted on the title page above, or in the April 2012 SSOC: 
entitlement to promulgation of the April 2012 rating 
decision (#1 on Brief)..  Promulgation of the April 2012 
rating decision will be accomplished by the RO and is not 
part of the present appeal.  

Finally, theories of entitlement based on secondary service 
connection and presumptive service connection available to 
Persian Gulf Veterans have been included in the 
characterizations above, to more accurately reflect the 
Veteran's actual arguments and assertions.  See June 2013 
Brief.
	
The Board notes that although additional medical evidence 
was submitted after the last supplemental statement of the 
case, in June 2013, the Veteran's representative waived the 
right to have this evidence reviewed in the first instance 
by the RO.

The Board has considered documentation included in the 
Virtual VA system in reaching the determinations below.  No 
new records pertinent to this appeal were found therein.

In an April 2012 VA examination report, the examiner found 
the Veteran suffers from an additional skin condition that 
is likely related to his service-connected keratosis.  This 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The claims for service connection for an eye disorder, 
bilateral hearing loss disability, tinnitus, irritable bowel 
syndrome, ischemic heart disease and hypertensive 
cardiovascular disease with angina, diabetes mellitus, 
Bell's palsy, erectile dysfunction, and PTSD, as well as the 
rating claims on appeal (Issues # 11-16), are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Dengue hemorrhagic fever was not manifest during service and 
is not attributable to service.
CONCLUSION OF LAW

Dengue hemorrhagic fever was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
2012); 
38 C.F.R. §§3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2012).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
June 2001, January 2003, September 2006, and March 2007 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claim as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The 2006 and 2007 letters additionally provided him with 
information concerning the evaluation and effective date 
that could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records and post service 
treatment records have been obtained.  He has been afforded 
a VA medical opinion for the claim decided herein.  The 
Veteran was also afforded an opportunity to present 
testimony at a hearing before the RO.  For all of these 
reasons, the Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  

The Board is further satisfied that the RO has substantially 
complied with its March 2011 remand directives as they 
pertain to the claim decided herein.  Stegall v. West, 11 
Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008) (finding that only substantial 
compliance, rather than strict compliance, with the terms of 
a Board engagement letter requesting a medical opinion is 
required).  As directed by the Board, the AOJ secured a VA 
medical opinion for the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  In this vein, the Board observes 
that while a VA medical opinion was secured, the Veteran was 
not afforded an actual VA examination in connection with the 
claim.  As explained further below however, the Board, finds 
that no such actual examination is required for this claim. 
Indeed, the Veteran's attorney has not requested that an 
actual examination be conducted for this claim.  See June 
2013 Brief.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  

Law & Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a disorder when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence 
to be made after the evidence has been admitted.")

The record shows that for four days in June 1996, the 
Veteran was hospitalized for fever, epistaxis, and blackish 
stools.  He was diagnosed with dengue hemorrhagic fever.  He 
does not contend that this disability is secondary to any 
other disability, so analysis in this regard is unnecessary.  
Also, while the Veteran in this case qualifies as a Persian 
Gulf Veteran, he has a known diagnosis and dengue 
hemorrhagic fever is not otherwise a qualifying chronic 
disability.  See 38 C.F.R. § 3.317.  Additionally, while the 
Veteran served during the Vietnam Era, there is no evidence 
to support, and the Veteran does not contend, that he served 
in the Republic of Vietnam or was exposed to herbicides.  As 
such, consideration of service connection on the basis of 
Persian Gulf service or on the basis of herbicide exposure 
is not warranted.  Thus, the question is whether his current 
disability is related to active service or events therein.  
See 38 C.F.R. § 3.303. 

As for the in-service incurrence of the condition, 
initially, the Board notes that the Veteran does not claim 
that his dengue hemorrhagic fever is due to combat.  
Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 
2002) are not applicable. 

The Veteran's service treatment records are devoid of any 
documentation of dengue hemorrhagic fever.  His statements 
have not been specific as to how the condition arose in 
service.  In April 2012, a VA medical opinion for this claim 
was obtained.  The examiner reviewed the Veteran's claims 
files.  He found that it was less likely than not that the 
Veteran's dengue hemorrhagic fever was incurred in or caused 
by service.  He found,

No report of dengue [sic] hemorrhagic fever was 
noted in service, this is a self limiting 
condition and is caused by a mosquito bite; 
recovery occurs within a week after the finding of 
low platelet or bleeding and leaves no residuals. 
The diagnosis of hemorrhagic fever with blackish 
stools on January [sic] 24, 1996, was beyond one 
year from discharge and the absence of a similar 
condition during service makes it less likely as 
not related to any incident in service.

The only possible medical opinion to the contrary is a 
January 2009 statement from a private physician who stated 
that all of the Veteran's illnesses, impairments, and 
disabilities are related to service.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes  
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one medical authority 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  However, the Board may not reject medical opinions 
based on its own medical judgment.  Obert v. Brown, 5 Vet. 
App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  In assessing medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  

The Board finds here that the opinion of the April 2012 VA 
examiner outweighs that of the private physician.  The 
private physician's statement is general and does not 
actually mention dengue hemorrhagic fever.  There is no 
rationale for the opinion.  There is no indication that the 
private physician reviewed the Veteran's claims file or that 
he had an accurate history.  The Board does not discount the 
opinion solely on this basis, but finds this fact 
significant because it does not appear the Veteran's service 
treatment records were reviewed.  It is thus unclear how the 
physician determined that the Veteran's dengue hemorrhagic 
fever was related to service.  Again, his conclusion in this 
regard was unsupported by any rationale.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a 
medical opinion "must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions.")  By contrast, the April 2012 opinion is 
adequate for the purposes of adjudication.  A rationale for 
the conclusion reached was provided.  The applicable and 
appropriate history was noted, and there is no showing that 
the report provided a substantially different picture of the 
Veteran's disability than the other evidence in the claims 
file.  The medical examiner's findings were factually 
accurate and fully articulated, and valid medical analyses 
were applied.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The only other evidence of record supporting the Veteran's 
claim are his lay assertions, which are competent.  See 
Jandreau, 492 F.3d at 1376-77.  The Board, however, retains 
the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, 6 Vet. App. at 465 (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence 
to be made after the evidence has been admitted")).  To the 
extent the Veteran attempts to establish a lay nexus, we 
find such assertion to be not credible.  The Veteran's lay 
assertions are in conflict with the overall findings of the 
evidence of record and the more probative evidence regarding 
etiology tends to weigh against such a finding. Thus, the 
Board finds that the lay opinion is less informed, less 
probative and less credible than the reasoned medical 
opinion.  The Board finds the opinion of the April 2012 VA 
examiner to be more probative. The VA examiner is a medical 
professional who has reviewed the claims file and considered 
the reported history.  The examiner used his expertise in 
reviewing the facts of this case, and determined that the 
current dengue hemorrhagic fever was unrelated to service.

It is clear that the examiner fully understood the basis for 
the Veteran's claim yet still determined, after reviewing 
the facts of the case, that the dengue hemorhhagic fever was 
related to causes other than disease or injury incurred 
during the Veteran's period of service. The Veteran has not 
suggested that the April 2012 report was prepared in an 
insufficient manner. 

The Board acknowledges that while a medical opinion has been 
obtained, an actual examination of the Veteran has not been 
conducted.  In this regard, the Board finds the April 2012 
medical opinion fully sufficient for purposes of 
adjudication, as described above, and that all information 
necessary to decide the claim has been obtained.  The intent 
of the Board's March 2011 remand in this regard has been 
satisfied.  Indeed, the Veteran's attorney has not requested 
that an actual examination be conducted for this claim.  See 
June 2013 Brief.  

Finally, the United States Court of Appeals for the Federal 
Circuit recently clarified that the continuity of 
symptomatology language in § 3.303(b) "restricts itself to 
chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As dengue 
hemorrhagic fever is not a chronic disease under § 3.309(a), 
§3.303(b) is not applicable.  

The Veteran and his family members are competent to report 
that he has had symptoms of dengue hemorrhagic fever since 
service.  See, 38 C.F.R. § 3.303(a).  However, those 
opinions and statements pale in significance to the medical 
evidence that clearly establishes that there was no such 
pathology during service, that there was a remote onset, and 
that the current disease is unrelated to service.  Here, the 
medical evidence is far more persuasive and credible than 
the lay assertions.

The Board has considered the articles submitted by the 
Veteran in the course of the appeal.  This evidence, 
however, does not address the facts that are specific to 
this Veteran's case.  As such, the Board finds that the 
information reflected in the submitted articles is not 
probative of the medical questions at issue in this appeal.

The Board also recognizes that the Veteran has submitted 
copies of past Board decisions.  To the extent the Veteran 
cites to the Board's disposition of other cases as 
precedential in establishing his claim, the Board notes that 
prior Board decisions are not precedential.  See 38 C.F.R. § 
20.1303 (2012).  Rather, the Board must weigh the facts of 
each case and apply the governing laws and regulations 
without regard to dispositions in other appellants' cases 
based on separate and unique facts.

In short, there is competent evidence that the Veteran had 
dengue hemorrhagic fever in the course of the appeal; 
however, the more probative and credible evidence 
establishes that there is no relationship to service.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for dengue hemorrhagic fever is denied.


REMAND

In August 2008, the Board denied the claims on appeal due to 
the Veteran's failure to attend scheduled VA examinations, 
pursuant to the provisions of 38 C.F.R. § 3.655.

Under 38 C.F.R. 3.655(a), "when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc."  38 C.F.R. 
§3.655(b) provides, "when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied."

In an April 2007 letter, prior to the examinations, the 
Veteran's representative submitted a letter indicating that 
the Veteran could not attend the scheduled examinations 
because of severe illness.

In the February 2010 Memorandum Decision, the parties found 
that the Board failed to adequately explain why the 
Veteran's illness did not constitute "good cause" for his 
absence at VA examinations.  For this reason, the Board's 
October August 2008 decision on 23 of 26 claims was set 
aside.  As for 2 of the remaining claims, entitlement to 
service connection for PTSD and hearing loss disability, the 
Court found the Board had provided an inadequate statement 
of reasons and bases for its determination to not award 
service connection.  As for the final remaining claim, 
entitlement to service connection for tinnitus, the Court 
found the Board erred in determining that VA fulfilled its 
duty to assist in developing the claim.

In March 2011, the Board ordered the RO to schedule VA 
examinations for the 23 claims.  A VA audiological 
examination was separately ordered for the Veteran's claims 
for hearing loss disability and tinnitus.  As for the PTSD 
claim, development was ordered to determine whether the 
Veteran engaged in combat.

The Veteran did not appear for the examinations scheduled.  
Instead, the RO obtained medical opinions, without an 
examination of the Veteran, for a number claims on appeal.  

Unfortunately, as described below, as pertinent to the 
claims for increased ratings for mitral valve prolapse, 
keratosis, tinea pedis, chondromalacia of the knees, and 
lipomas, the medial opinions obtained do not contain 
information in conformity with the rating schedule so as to 
allow application of the appropriate diagnostic codes in 
rating each disability.  Similarly, as described below, 
further medical information is needed to fairly adjudicate 
the service connection claims remaining on appeal.  

In the June 2013 Brief, the Veteran's attorney argues that 
his inability to travel should be treated in the same was as 
an incarcerated Veteran, as he too is confined.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding those who 
adjudicate claims of incarcerated Veterans [are] to be 
certain that they tailor their assistance to the peculiar 
circumstances of confinement.)  The attorney further asserts 
that unlike an incarcerated Veteran who has been confined 
for his own wrongdoing, the Veteran here is confined to his 
home due to infirmity, much of it related to illnesses that 
have been attributed to his 30 years of service.  Private 
medical records confirm the allegations that the Veteran is 
confined to his home, as they generally depict a dire 
situation.  The Veteran's attorney asserts the Veteran is 
able and willing to participate in a VA examination to the 
extent possible, so long as he is not required to travel to 
an examination site.

On review of the Memorandum Decision and the arguments 
presented, the Board finds that one, final attempt should be 
made to schedule the Veteran for VA examinations in 
connection with his claims.  The Veteran's inability to 
attend VA examinations was a fact in evidence before the 
Court, yet the Court still ordered VA to examine him, or to 
attempt to explain why his illness was not good cause for a 
failure to attend.  As such, the Board in 2011 remanded the 
claims for VA examinations.  While it is not within the 
province of the Board to control the policies pertaining to 
administering VA examinations, given the Court's concerns, 
and the Veteran's attorney's arguments, the Board finds that 
one final attempt should be made to assess the current 
severity of his service-connected disabilities, and to 
obtain needed opinions on the service connection claims.  

Taking the increased rating claims first, as for mitral 
valve prolapse, ratings are assigned pursuant to 38 C.F.R. 
4.100, Diagnostic Code 7000, based on MET levels, combined 
with particular symptomatology.  The April 2012 VA medical 
opinion does not contain the necessary information.  
Recognizing this, and accounting for private medical records 
submitted, in the April 2012 SSOC the RO advised the Veteran 
that a separate development letter would be sent to him, 
requesting specific information from his private physicians 
so as to enable the disability to be evaluated.  As 
described in the June 2013 Brief by the Veteran's attorney, 
this letter was never sent.  Moreover, reconciliation is 
needed of the symptoms attributable to mitral valve prolapse 
versus his ischemic heart disease and hypertensive 
cardiovascular disease.  

Both keratosis and tinea pedis are rated pursuant to 38 
C.F.R. 4.100, Diagnostic Code 7806, based on the percentage 
of total body or exposed areas affected, combined with 
particular treatment requirements and other symptomatology.  
The April 2012 VA medical opinion does not contain this 
information.  Further, an examination is needed to reconcile 
the symptoms associated with the Veteran's service-connected 
keratosis and tinea pedis, with the symptoms of non-service 
connected skin problems.  For example, the April 2012 VA 
examiner found that the Veteran also suffers from a separate 
skin condition, manifested by infected lesions, a watery 
skin appearance, and pus cells, which have proliferated all 
over the anatomical body.  
The Veteran's chondromalacia of the knees has been rated 
pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5257, based on 
recurrent subluxation and instability.  The Board notes that 
in April 2012, the Veteran was separately service-connected 
for arthritis of the knees, and did not appeal this 
decision.  The April 2012 VA medical opinion contains no 
findings regarding instability or subluxation.

The Veteran's lipomas have been rated pursuant to 38 C.F.R. 
4.71a, Diagnostic Code 7819.  This diagnostic code rates 
based on either limitation of function, or scar 
symptomatology.  The April 2012 medical opinion does not 
contain applicable findings.

The remaining increased claim to be discussed is the claim 
for hemorrhoids.  While the April 2012 VA medical opinion 
may be sufficient for rating this claim, and current 
findings are not necessary as the Veteran is receipt of the 
maximum benefit allowable under the applicable diagnostic 
code, due process requires a remand of this claim.  As 
noted, a staged rating was assigned to the Veteran's 
disability by way of an April 2012 rating decision.  
However, the benefit sought was not granted in full, as a 
2012 effective date was assigned for the increase, and this  
stems from a 1992 claim.  Despite this, the RO failed to 
issue an SSOC.  This does not comply with the Board's March 
2011 remand directives.  

Turing to the service connection claims, as for an eye 
disorder, the April 2012 VA examiner opined that the 
Veteran's eye disorders were not related to any incident of 
active service.  However, the evidence involving secondary 
service connection should be reconciled.  For example, in 
October 2004, a private physician attributed a number of eye 
problems, including optic neurophathy, hypertensive 
retinopathy, diabetic retinopathy, astigmatism, and 
microaneurism to various disorders, including hypertension, 
diabetes, and PTSD.  In the June 2013 Brief, the Veteran's 
attorney asserted that the Veteran has toxic optic 
neuropathy secondary to his service-connected pulmonary 
tuberculosis.  As the April 2012 VA examiner did not offer 
an opinion on secondary service connection, this information 
should be sought.  Additionally, as the record indicates the 
Veteran has been diagnosed with multiple eye disorders other 
than conjunctivitis; an opinion for each should be sought.
As for bilateral hearing loss disability and tinnitus, the 
April 2012 VA examiner stated he could not render an opinion 
on the claims without resort to mere speculation as the 
Veteran needed to be examined or undergo a legitimate 
hearing evaluation before a conclusion could be reached.  
The Board notes that a March 1984 record shows a scarred 
tympanic membrane.  The Veteran complained of hearing loss 
in service in May 1991, and tinnitus in August 1991.  Prior 
VA examiners, including examiners in July 1998 and November 
2000, have failed to render an opinion concerning the 
etiology of these disorders.  In January 2011, a private 
physician offered an opinion on the Veteran's hearing loss, 
attributing it to infections in service from water getting 
in the ears, but it is unclear whether this provider 
actually examined the Veteran's hearing or reviewed the 
claims file in rendering this opinion.  A direct service 
connection opinion, based on an examination of the Veteran, 
should be sought.

As for IBS, the Veteran's attorney seeks presumptive service 
connection for this disorder due to the Veteran's status as 
a Persian Gulf Veteran.  In this case, the Veteran is 
service-connected for peptic ulcer disease and gastritis.  A 
medical opinion is needed to confirm a diagnosis of IBS, and 
to distinguish his symptoms of IBS from his peptic ulcer 
disease and gastritis.

As for ischemic heart disease and hypertensive 
cardiovascular disease with angina, the Veteran's attorney 
seeks an additional medical opinion in order to flesh out 
the issue of aggravation/causation of this disability by the 
Veteran's service-connected mitral valve prolapse.  Further, 
the Board finds that current testing as determined by the 
examiner, to possibly include an echocardiogram, may be 
helpful in this regard.  As the Veteran seeks service 
connection for diabetes mellitus on a secondary basis to 
this disability, the claims should be decided together.

As for Bell's Palsy, a May 1997 private medical report 
documents this condition.  The March 2012 VA examiner opined 
that the disorder was less likely as not incurred in or 
caused by service.  As rationale, the examiner relied on an 
absence of any documentation of Bell's Palsy in the claims 
file, a finding that is factually inaccurate given the May 
1997 medical record.  Additionally, a January 2012 private 
medical record attributes the Bell's Palsy to the Veteran's 
mitral valve prolapse.  The April 2012 examiner prepared two 
reports pertinent to the Veteran's heart disabilities, and 
identified numerous related disorders, but did not include 
Bell's Palsy among them.  Opinions on direct and secondary 
service connection should be sought.  

As for erectile dysfunction, the evidence involving 
secondary service connection should be reconciled.  For 
example, in December 1999 the Veteran's private physician 
appears to relate the disorder to his gastrointestinal 
problems.  On VA examination in November 2000, the examiner 
opined that his erectile dysfunction was "probably" due to 
diabetes.  The March 2012 VA examiner determined that 
because the November 2000 examiner found the condition was 
probably related to diabetes, it was less likely as not 
related to service.

As for PTSD, pursuant to the Board's March 2011 remand 
directives, in the April 2012 supplemental statement of the 
case (SSOC), the RO conceded the Veteran's combat status.  
Specifically, based on history of the U.S.S. Ranger (CVA-61, 
later CV-61), from the Naval Historical Center, from late 
1990 to April 1991 the ship was in the Persian Gulf to 
participate in brief, but very intense "Desert Storm" 
fighting.  The Veteran was aboard the ship at this time.  A 
Performance Evaluation Report for the period of June 29, 
1990 to April 30, 1991 showed his participation in the 
combat environment of Operation Desert Storm.  The Veteran 
provided full service to Ranger's crew 24 hours per day to 
match continuous combat operations.

A diagnosis of PTSD by the Veteran's private physician has 
been documented numerous times throughout the appeal, and 
the private physician has indicated the condition is related 
to Gulf Service.  However, reports contain no reference to 
the DSM-IV in rendering the diagnosis, in accordance with VA 
regulation, namely, 38 C.F.R. § 4.125(a).   Additionally, 
this physician also diagnosed the Veteran with a variety of 
other psychiatric disorders, including psychosis, manic 
depressive disorder, and a condition manifested by a nervous 
breakdown with insomnia.  See, e.g., January 2012 private 
medical report.  An opinion should be sought as to each 
disorder.  Further, in adjudicating this claim, the RO 
should consider the revised 38 C.F.R. § 3.304(f)(3).  The 
provisions of  38 C.F.R. § 3.317 should also be considered 
in adjudicating the claim.
With regard to the claim for TDIU, the Board finds that any 
decision with respect to the claims remanded herein may 
affect the Veteran's claim for a TDIU.  Therefore, the 
claims are inextricably intertwined.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board 
decision cannot be rendered unless both are adjudicated).  
As the claims should be considered together, it follows that 
any Board action on the TDIU claim, at this juncture, would 
be premature.  Hence, a remand of this matter is warranted. 

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the failure by the BVA to 
enforce compliance with the requirements of 38 U.S.C.A. § 
5103(a)  for the VA to inform a claimant of the information 
or evidence necessary to substantiate a claim, as well as to 
inform a claimant of which evidence the VA would seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  In this case, it does not appear that the 
Veteran has been notified of what evidence is necessary to 
substantiate a claim for service connection on a secondary 
basis.  The Court has indicated that such specific notice is 
required to comply with the law. Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Therefore, upon remand, the 
Veteran should be provided proper notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice under 
38 U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b) for the claims on appeal.  The 
notice should include an explanation as 
to what information or evidence is 
needed to substantiate a secondary 
service connection claim.

2.  Afford the Veteran a VA examinations 
to address the current severity of his 
mitral valve prolapse, keratosis, tinea 
pedis, chondromalacia of the knees, and 
lipomas.  The examiner is to be provided 
access to the claims folder, a copy of 
this remand, and Virtual VA.  

In accordance with the latest worksheets 
for rating each particular disorder, the 
examiner is to provide a detailed review 
of the Veteran's pertinent medical 
history, current complaints, and the 
nature and extent of the Veteran's 
disability.  A complete rationale for 
any opinions expressed must be provided.

3.  The Veteran should be afforded VA 
examinations to address the nature and 
likely etiology of his eye disorder 
(other than conjunctivitis with loss of 
vision), bilateral hearing loss 
disability, tinnitus, Bell's palsy, and 
erectile dysfunction.  The examiner is 
to be provided access to the claims 
folder and Virtual VA as needed.  Any 
and all indicated studies deemed 
necessary by the examiner should be 
accomplished.  

For each disorder, the examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer comments and an opinion 
addressing whether it is at least as 
likely as not (50 percent probability or 
greater) that the disorder is due to an 
injury or other event or incident of his 
period of active service.  
For each disorder, the examiner should 
additionally offer comments and an 
opinion addressing whether it is at 
least as likely as not that the disorder 
was caused or aggravated (permanently 
made worse) by a service-connected 
disability.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.   

4.  The Veteran should be afforded a VA 
examination by a cardiologist to address 
the nature and likely etiology of his 
ischemic heart disease and hypertensive 
cardiovascular disease with angina.  The 
examiner is to be provided access to the 
claims folder and Virtual VA as needed.  
Any and all indicated studies deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
ischemic heart disease and hypertensive 
cardiovascular disease with angina is 
due to an injury or other event or 
incident of his period of active 
service.  

The examiner should additionally offer 
comments and an opinion addressing 
whether it is at least as likely as not 
that the ischemic heart disease and 
hypertensive cardiovascular disease with 
angina was caused or aggravated 
(permanently made worse) by a service-
connected disability, to include mitral 
valve prolapse.  In so doing, the 
examiner should address the findings of 
the April 2012 VA examiners.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.   

5.  The Veteran should be afforded a VA 
examination by an endocrinologist to 
address the nature and likely etiology 
of his diabetes mellitus.  The examiner 
is to be provided access to the claims 
folder and Virtual VA as needed.  Any 
and all indicated studies deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
diabetes mellitus is due to an injury or 
other event or incident of his period of 
active service.  

The examiner should additionally offer 
comments and an opinion addressing 
whether it is at least as likely as not 
that the diabetes mellitus was caused or 
aggravated (permanently made worse) by a 
service-connected disability, to include 
mitral valve prolapse.  In so doing, the 
examiner should address the findings of 
the March 2012 and April 2012 VA 
examiners.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.   

6.  Schedule the Veteran for a Persian 
Gulf War protocol examination to 
determine whether his current 
psychiatric problems or irritable bowel 
syndrome may be a manifestation of a 
larger undiagnosed illness.  

The claims file, including a complete 
copy of this remand, must be made 
available to the physician(s) designated 
to examine the Veteran for his pertinent 
medical and other history.  The report 
of the examination(s) should include 
discussion of his documented medical 
history and assertions.  All appropriate 
tests and studies and/or consultation(s) 
should be accomplished (with all 
findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.  

The examiner should conduct a 
comprehensive medical evaluation and 
provide details about the onset, 
frequency, duration, and severity of the 
Veteran's symptoms.
       
       a. the examiner should specifically 
state whether the Veteran's psychiatric 
problems and irritable bowel syndrome 
are attributable to known clinical 
diagnoses, or are part of a larger 
undiagnosed illness.  
If there are known clinical diagnoses 
that can be medically explained, the 
examiner should expressly indicate these 
underlying diagnoses.  In such a case, 
the VA examiner should further opine, 
following a review of the claims folder, 
on the etiology of the Veteran's each 
disorder by addressing the following 
question: is it at least as likely as 
not (i.e., probability of 50 percent) 
that the disorder was incurred in 
service? 

       b. If, on the other hand, the 
Veteran suffers from signs or symptoms 
that are determined not to be associated 
with a known clinical diagnosis, the 
examiner must note that fact.

7.  Schedule the Veteran for VA 
examination by a VA psychiatrist or 
psychologist, or a psychiatrist or 
psychologist with whom VA has 
contracted.  On examination, the 
examiner should report all psychiatric 
disabilities found to be present.
After examining the Veteran and 
reviewing the claims file, the examiner 
should respond to the following:  
Does the appellant have PTSD?  If he has 
PTSD, are the symptoms related to his 
conceded combat duty in the Persian Gulf 
War, or his fear of in-service hostile 
military or terrorist activity?

In the alternative, the examiner is 
asked to express an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any other current psychiatric 
disorder(s) was/were manifested during 
or otherwise related to service?  If so, 
clearly identify such current 
psychiatric disorder(s).

The examiner should provide an adequate 
rationale for all opinions expressed and 
conclusions reached.

8.  The Veteran should be notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  
 
9.  In scheduling and conducting these 
examinations, it is requested that in-
home VA examinations be considered, due 
to the Veteran's physical inability to 
travel to an examination site.  

If in-home examinations are not 
possible, that fact and the reasons for 
it must be noted in the file.  

In such a case, for the service 
connection claims, the RO should request 
a VA medical opinion without examination 
responsive to the questions posed 
hereinabove.  For the increased rating 
claims, the RO should request from his 
private physicians who are familiar with 
the current severity of his conditions, 
for any specific medical information 
necessary for to adjudicate each claim 
under the rating schedule.  All 
correspondence should be associated with 
the claims file.

10.  After the completion of any action 
deemed appropriate in addition to that 
requested above, the appellant's claims 
should be readjudicated.  All applicable 
laws and regulations should be 
considered.  If any benefit sought 
remains denied, the appellant should be 
provided a supplemental statement of the 
case and given the opportunity to 
respond. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


